FROM WAYNE.
It is a judicial maxim that to matters of law the Court replies; to matters of fact the jury. The issue joined on a plea of nul tiel record
involves a question of facts as to the existence of a record. This is not a matter of law, but it is such a question of fact as must be tried and decided by the Court. Should the jury in the Court below, on the trial of an issue of fact, find a verdict contrary to the weight of *Page 138 
evidence, this Court cannot, for that reason, disturb the verdict. If the Court below, in trying a question of fact as to the existence of a record, which is properly to be tried by that tribunal, draws incorrect inferences from the evidence, this Court does not see the evidence, and cannot interfere with the decision. S. v. Isham, 10 N.C. 185; S. v. Graton, Ib., 187.
It is not necessary to inquire whether the Court below had authority to mend this scire facias, as in proceedings between individuals, parties to a civil suit. If the authority be conceded, the State can derive no benefit from the concession. Motions to amend the pleadings are addressed to the discretion of the Court, and a refusal to exercise such discretion is not a decision which can be revised in this Court. Armstrong v. Wright, 8 N.C. 93; 5 Cranch, 15; 6 Cranch, 253.
The following opinion is extrajudicial, but as I concur with the judgment of the Court below, there can be no impropriety in expressing that concurrence.
I think there was no such record as that set forth in the scire facias. The judgment of the Court was correctly rendered on the plea of nul tiel record. The scire facias states, "was fined nisi agreeably to act (216)  of assembly." No judgment nisi was rendered. No act of the general assembly prescribed the penalty; no fine was imposed. The record of one term showed the recognizance; the record of the succeeding term exhibited this entry, "Defendant called and failed." S. v.Dickinson, 7 N.C. 10, has not been overlooked, but is considered not applicable to the present proceedings. There a recognizance was duly entered into; the cognizor failed to appear; the recognizance was forfeited; judgment nisi was rendered against him, for the sum specified in the recognizance. When the scire facias issued, calling on the cognizor to show cause why execution should not issue against him, for the sum of eight hundred pounds for a fine on a forfeited recognizance, in failing to make his appearance, as he was bound to do, the Court decided that the word fine might be rejected as surplusage; but retaining it did not obscure the sense of the scire facias. And the facts affirmed in thescire facias substantially agreed with the record. There was a forfeiture recorded, and a judgment nisi for the sum of eight hundred pounds agreeably to the recognizance, and as set forth in the scire facias, And the only variance between the record averred in the scire facias
and the record offered in evidence to support the averments, consisted in the insertion of the word fine in the scire facias.
PER CURIAM.                                   Affirmed.
Modified: Trice v. Turrentine, 35 N.C. 214; S. v. Green, 100 N.C. 422. *Page 139 
(217)